Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
2. Claims 3, 9-16, 19 are withdrawn. Claims 27-32 are amended. Claims 5, 20, 21, 24-26 are canceled. 
Claims 1, 2, 4, 6, 7, 8, 17, 18, 22, 23, 27-32 are under consideration.

Information Disclosure Statement
3.  The information disclosure statements (IDS) were submitted on 2/18/2022; 1/14/2022; 10/21/2021; 5/21/2021; 6/28/2021; 6/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
4. (previous rejection, withdrawn) Claims 25, 26 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claims 25, 26 are canceled.
In view of the cancelation of claims 25, 26, the rejection is moot.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. (new rejection) Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 27-32 as submitted 10/26/2021.
Claims 27-32 recite microRNA and miR embodiments for CCR5, vif, tat “comprising” the sequences of SEQ ID NOs: 10-12. SEQ ID NOs: 10-12 however recite DNA sequences. It is not clear if such DNA sequences are used in the construction of such miRNAs or what is being referred to (For example, see also Zhang et al., (“Uracils at nucleotide position 9-11 are required for the rapid turnover of miR-29 family,” Nucleic Acids Research ,Vol. 39, No. 10: 4387-4395 (2011))(See PTO-892: Notice of References Cited) teaching uracils at positions 9-11 of miR-29 (p. 4387).

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26 were rejected under 35 U.S.C. 103 as being unpatentable over Zavitz et al. (US20030138444; previously cited) in view of Mason et al. (“Inactivated Simian Immunodeficiency Virus-Pulsed Autologous Fresh Blood Cells as an Immunotherapy Strategy,” Journal of Virology, Vol. 83, No 3: 1501-1510 (2009); previously cited), Chen et al. (US20120201794; previously cited), and He et al. (CN103184224A)(cited in applicant’s IDS submitted 3/13/2020)(See also the attached EPO English translation of He et al. (CN103184224A)(2020); previously cited) and further in view of Blick et al. (“Cyclophosphamide Enhances SB-728-T Engraftment to Levels Associated with HIV-RNA Control,” Abstract 141, Session 0-12, CROI Conference on Retroviruses and Opportunistic Infections, Boston, Massachusetts (2014); previously cited).
Applicant contends: claims 24-26 are canceled; neither Zavitz et al., Mason et al., Chen et al., He et al. or Blick et al. alone or in combination disclose or contemplate each and every feature of independent claims 1, 17; He et al. does not disclose “microRNA capable of inhibiting the production of HIV genes, comprising vif and tat…”; the other references fail to cure this deficiency;  the rejection spans 8 pages as it attempts to weave five references together in a highly uncertain art where elements cannot be simply substituted for no reason without any expectation of success; it appears to be asserted that references that disclose an inhibitory nucleic acid are interchangeable which would end the patentability of inhibitory nucleic acids; equivalency must be recognized in the prior art; the art has done no such thing; one inhibitory nucleic acid is not interchangeable or equivalent to one of the other nearly infinite number of inhibitory nucleic acids without a specific finding that such equivalency being recognized in the art; the election of the particular components is not disclosed or contemplated in the cited art; claim 1 requires a microcluster with microRNAs directed to human CCR5 and HIV vif and tat; a casual view of what is equivalent is impermissible; such a view would involve engagement in improper hindsight; applicant has selected one of these (vif and tat) from among 1014 possible combinations; a microRNA cluster directed to CCR5, vif and tat, was not known without extensive experimentation; no teaching for the selection of these three microRNAs is cited; hindsight reconstruction is used; tat, vif and pol play very different functions; none of the cited references recognize tat, vif or pol as interchangeable or performing the same function; there is no disclosure or contemplation to target CCR5, tat and vif concurrently within an miRNA cluster; claims 1 and 17 are not obvious.
In view of applicant’s amendments and upon further consideration in view of He et al., the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 6, 22 were rejected under 35 U.S.C. 103 as being unpatentable over Zavitz et al. in view of Mason et al. and Chen et al. and He et al. and further in view of Blick et al. as applied to claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26 above, and further in view of Lois-Caballe et al. (US20080003682; previously cited).
Applicant contends: Lois-Caballe et al. does not remedy the deficiencies.
In view of the withdrawal of the rejection over Zavitz et al. in view of Mason et al. and Chen et al. and He et al. and further in view of Blick et al. on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claims 27, 28 were rejected under 35 U.S.C. 103 as being unpatentable over Zavitz et al. in view of Mason et al. and Chen et al. and He et al. and further in view of Blick et al. as applied to claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26 above, and further in view of Salmon et al. (WO2014016817A2; previously cited).
Applicant contends: Salmon et al. does not remedy the deficiencies.
In view of the withdrawal of the rejection over Zavitz et al. in view of Mason et al. and Chen et al. and He et al. and further in view of Blick et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. (new rejection) Claims 1, 2, 4, 7, 8, 17, 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz et al. (US20030138444; previously cited) in view of Mason et al. (“Inactivated Simian Immunodeficiency Virus-Pulsed Autologous Fresh Blood Cells as an Immunotherapy Strategy,” Journal of Virology, Vol. 83, No 3: 1501-1510 (2009); previously cited), Chen et al. (US20120201794; previously cited), and Wu et al. (US20170240899)(See PTO-892: Notice of References Cited) and further in view of Blick et al. (“Cyclophosphamide Enhances SB-728-T Engraftment to Levels Associated with HIV-RNA Control,” Abstract 141, Session 0-12, CROI Conference on Retroviruses and Opportunistic Infections, Boston, Massachusetts (2014); previously cited).
See claims 1, 2, 4, 7, 8, 17, 18, 23 as submitted 10/26/2021.
Zavitz et al. teaches: methods of treatment of HIV infection (abstract)(as recited in claims 1(a), 17(a)(wherein HIV+ patient is interpreted as HIV-infected patient); including administering HIV gag protein [0007](wherein “HIV gag protein” is interpreted as reading on vaccine as recited in claims 1(b), 17(b)); wherein peptide can be administered in the presence or absence of transporter, including administering to patient in pharmaceutical composition [0014]; including combining therapy including vaccines [0016](as recited in claims 1(b), 17(b)); wherein combination therapy includes HAART [0005](as recited in claim 4).
Zavitz et al. does not teach steps 1(c) or 17(c), 1(d) or 17(d), 1(e) or 17(e), 1(f) or 17(f), 1(g) or 17(g).
Mason et al. teaches: isolation of PBMC from blood samples (p. 1502, column 1)(as recited in claims 1(c), 17(c)); purified PBMC were pulsed with inactivated SIV and then reinfused into the autologous animal (p. 1502, column 1)(as recited in claims 1(d), 17(d)); wherein IPAL vaccination was well-tolerated and simple to administer (p. 1507, column 1); IPAL vaccination significantly boosts SIV gag-specific T cells with broad specificity and multiple functions (p. 1507); wherein use of fresh PBMC is simpler and safer than generating DC (p. 1508); immunization with IPAL induced Gag-specific CD4 T cell responses were as good as or better than those observed with OPAL (p. 1509); wherein responses were directed toward Gag (abstract)(as recited in claims 2, 18).
(Mason et al. teaches wherein a single immunogen capable of stimulating broad HIV/SIV T-cell immunity would be a simpler vaccine; the use of inactivated SIV as antigen to stimulate PBMC or of whole blood in modified OPLA immunotherapy has the potential to significantly advance clinical development of effective HIV immunotherapy (p. 1501). Thus, since Mason et al. teaches use of HIV immunotherapy for HIV-infected individuals and experiments including treatment of SIV-infected monkeys, in view of the teachings of Mason et al., absent unexpected results, it is obvious to one of ordinary skill in the art to use models of SIV for teaching or suggestion of immunotherapy with respect to HIV and humans.)
Chen et al. teaches: use of expression vectors for treatment of HIV infections [0003](as recited in claims 1(a), 17(a); including use of vector expressing inhibitor of HIV-coreceptor CCR5 (or CXCR4) [0012]; including treating HIV in a patient comprising administering composition comprising expression vector of the invention [0014]; wherein patient is human, and may be receiving HAART therapy, failing or failed on HAART therapy [0014] (as recited in claim 4); including transducing hematopoetic cells with an expression vector and transplanting said transduced cells in the patient [0015] (as recited in claims 1(g), 17(g)); including transducing PBMC with constructs [0027, 0028]; including for 4 days [0028]; wherein shRNA targeting CCR5 can be expressed in human PBMC [0168]; wherein PBMC transduced is capable of protecting against HIV infection induced by tropic strains [0179]. Example 9 teaches wherein the dual vector is introduced into autologous human cells and provided to the patient [0187]; the constructs can be beneficial in patients with HAART resistant virus [0188]. Chen et al.’s teaching or suggestion of using PBMC is interpreted as using a source or “any” source of autologous cells of PBMC. It is noted that Chen et al. which teaches treating HIV infection [0006], also teaches or suggests use of siRNA or shRNA in vector [0008]; including for inhibiting HIV co-receptor [0011].
Wu et al. (it is noted that the following disclosure is supported by the application 62/063583 filed on 10/14/2014) teaches: miRs for targeting specific regions of the HIV-1 genome [0001]; multiplexed shRNA-miRs [0017];  transducing PBMC [0033]; targeting CCR5 and multiple HIV-1 genes [0026]; multiplexing seven into a single construct without decreasing functionality [0019]; siRNAs including CCR5, Gag, Env, Tat, Pol1, Pol2, Vif [0022]; inhibition of HIV-1 replication in HIV-seropositive donor PBMCs transduced with HIV-1 env-pseudotyped 7 shRNA-miR encoding lentivirus [0030] (as recited in claims 1(e), 7, 17(e), 23).
One of ordinary skill in the art would have been motivated to combine methods including using and infusing PBMC as taught by Mason et al. and Chen et al. and Wu et al. with the method as taught by Zavitz et al. Zavitz et al. teaches treating HIV patients including administration of gag protein and combining treatment with additional therapies, and Mason et al. and Chen et al. and Wu et al., which also teach or suggest treatment of HIV infection, also teach or suggest methods including use of HIV gag protein in methods for treating HIV patients. Further, Mason et al. and Chen et al. and Wu et al. teach the additional advantages of methods including wherein use of fresh PBMC in such methods is simpler and safer, and wherein transduced PBMC is capable of protecting against HIV infection induced by tropic strains, respectively (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also MPEP 2143: Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results;... (C) Use of known technique to improve similar devices (methods, or products) in the same way; ... (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;... (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
Further, one ordinary skill in the art would have been motivated to use the microRNA as taught by Wu et al. in view of Zavitz et al. and Mason et al. and Chen et al. Zavitz et al. and Mason et al. and Chen et al. teaches use of nucleic acid molecule for inhibiting CCR5 in methods for treating and inhibiting HIV infection, and Wu et al., which also teaches or suggests methods for inhibiting HIV infection, teaches such an CCR5 inhibitor, as well as the advantage of using the disclosed miRNA and targeting various genes for inhibition of HIV-1 replication (See MPEP 2144.06: Substituting equivalents known for the same purpose).
In this case, Zavitz et al. teaches or suggests administration of Gag protein for HIV treatment; Mason et al. teaches or suggests wherein pulsing autologous PBMC with antigen comprising Gag leads to improved treatment. Further, Chen et al. also teaches or suggests transducing hematopoetic cells with an expression vector and transplanting said transduced cells in the patient, including transducing PBMC, wherein PBMC transduced is capable of protecting against HIV infection induced by tropic strains. Further, Chen et al. teaches or suggests use of inhibitory nucleic acid molecules such as CCR5 inhibitor in such a process, and Wu et al., which also teaches CCR5 inhibitor in methods for inhibiting HIV, teaches such an inhibitory nucleic acid, as well as the advantage of targeting various genes for inhibition of HIV-1 replication. One of ordinary skill in the art would have been motivated to combine such method steps as taught or suggested by Mason et al. and Chen et al. and Wu et al. as both Mason et al. and Chen et al. teach or suggest modification of autologous PBMC for reinfusion into patients leading to improved results, and further, for combination with the method as taught by Zavitz et al., as Zavitz et al. teaches or suggests combining therapies for more successful HIV treatment. Further, as Chen et al. teaches using a source of PBMC for transducing with vector, one of ordinary skill in the art would have been motivated to use the PBMC of Mason et al. Chen et al. teaches use of PBMC in such methods for treating HIV, and Mason et al., which also teaches use of PBMC in such methods for treating HIV, teaches such a source of PBMC (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further, as to claims 1(b), 17(b), and collectively l(c)-(g), 17(c)-(g), the order of steps of immunizing with HIV vaccine and using and reinfusing PBMC is obvious to one of ordinary skill in the art absent unexpected results (See MPEP 2144.04: C. Changes in Sequence of Adding Ingredients Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
As to claims 1(f), 8, 17(f), such recitations are considered to be determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al., including Chen et al. teaching transducing cells with vector for several days (including for 4 days [0028])(See MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for combining methods as taught by Mason et al. and Chen et al. and Wu et al. with the method as taught by Zavitz et al. There would have been a reasonable expectation of success given the underlying materials (PBMC as taught by Mason et al. and Chen et al. and Wu et al.; HIV vaccines as taught by Zavitz et al. and Mason et al. and Chen et al.; inhibitory nucleic acid to CCR5 as taught by Chen et al. and Wu et al.) and methods (pulsing and transducing PBMC as HIV therapy as taught by Mason et al. and Chen et al.; combining HIV therapies as taught by Zavitz et al.; transducing cells with inhibitory nucleic acid as taught by Chen et al. and Wu et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
It is noted that Mason et al. also teaches or suggests use of AT-2 (zinc finger targeting compound to inactivate HIV/SIV virions (p. 1501)).
Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. does not teach wherein the subject receives a cyclophosphamide pre-treatment prior to infusing the transduced PBMC into the subject.
Blick et al. teaches: CTX conditioning may be a useful strategy to maximize engraftment and antiviral effects of adoptive T cell therapy in HIV subjects and may be an important immunomodulatory chemotherapeutic agent for immunotherapy in HIV (abstract).
One of ordinary skill in the art would have been motivated to administer CTX as taught by Blick et al. with the method as taught by Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. teaches HIV immunotherapy, and Blick et al. also teaches HIV immunotherapy (See MPEP 2144.06: ART RECOGNIZED EQUIVALENCE FOR THE SAME PURPOSE: 1. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
Further, the order of steps (such as prior to infusing the transduced PBMC) is obvious to one of ordinary skill in the art absent unexpected results (See MPEP 2144.04: C. Changes in Sequence of Adding Ingredients Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
One of ordinary skill in the art would have had a reasonable expectation of success for administering cyclophosphamide as taught by Blick et al. with the method as taught by Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. There would have been a reasonable expectation of success given the underlying materials (compositions for treating HIV infection as taught by Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and Blick et al.) and methods (treating HIV as taught by Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and Blick et al.; combining HIV therapies as taught by Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and Blick et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. (new rejection) Claims 6, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and further in view of Blick et al. as applied to claims 1, 2, 4, 7, 8, 17, 18, 23 above, and further in view of Peschle et al. (WO2009100955)(See PTO-892: Notice of References Cited).
See claims 6, 22 as submitted 10/26/2021. 
See the teachings of Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and further in view of Blick et al. above. It is noted that Chen et al. already teaches or suggests: targeting CXCR4 [0008]; vector comprising inhibitor of HIV co-receptor (shRNA to CCR5 or CXCR4)[0011].
Zavitz et al. in view of Mason et al. and Chen et al. and He et al. and further in view of Blick et al. does not teach wherein the viral delivery system further comprises microRNA capable of inhibiting the production of chemokine receptor CXCR4.
First, it is noted that the instant specification does not define the term “viral delivery system”. Thus, the instant claims are interpreted as reciting wherein the viral delivery system includes or further includes multiple, or additional vectors. It is also noted that the instant specification recites wherein “Vectors of the invention may include either or both of the types of genetic cargo discussed above (i.e. genetic elements that direct expression of a gene or small RNAs, such as siRNA, shRNA, or miRNA that can prevent translation or transcription), and the vectors of the invention may also encode additionally useful products for the purpose of treatment or diagnosis of HIV. ... The combination of genetic elements incorporated into the disclosed vectors is not particularly limited. For example, a vector may encode a single small RNA, two small RNAs, three small RNA, four small RNAs, five small RNAs, six small RNAs, seven small RNAs, eight small RNAs, nine small RNAs, or ten small RNAs. Such vectors may additionally encode other genetic elements to function in concert with the small RNAs to prevent expression and infection of HIV” [0097-0098].
Peschle et al. teaches: treating HIV (p. 6); use of antisense for treating HIV (p. 9); use of microRNA inhibitors (p. 10); inhibition by miR-146a; administering miR-146a to inhibit CXCR4 expression (p. 6).
One of ordinary skill in the art would have been motivated to further include small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle et al. with the method as taught by Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and further in view of Blick et al. Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and further in view of Blick et al. teaches treatment of HIV infection and use of inhibitory RNA capable of inhibiting CCR5 as well as CXCR4, and Peschle et al., which also teaches treatment of HIV infection, teaches miRNA for down regulating CXCR4 (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for further including small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle et al. with the method as taught by Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and further in view of Blick et al. There would have been a reasonable expectation of success given the underlying materials (small RNA as taught by Peschle et al. and Zavitz et al. in view of Mason et al. and Chen et al. and Wu et al. and further in view of Blick et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
11. (previous rejection, withdrawn) Claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26, 27, 28 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. (cited above).
Applicant contends in the remarks filed 9/17/2021 as well as those filed 10/26/2021 that the reliance on Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. is moot in view of the claim amendments; the rejection should be held in abeyance until subject matter is otherwise found allowable; applicant would be open to filing a terminal disclaimer.
In view of the withdrawal of the rejection over Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. in which the instant rejection depends, the instant rejection is also withdrawn.

12. (previous rejection, withdrawn) Claims 6, 22 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. (cited above) as applied to claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26, 27, 28 above and further in view of Lois-Caballe et al. (US20080003682; cited above).
In view of the withdrawal of the rejection over Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. in which the instant rejection depends, the instant rejection is also withdrawn.

13. (previous rejection, withdrawn) Claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26, 27, 28 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. (cited above).
Aplicant contends in the remarks filed 9/17/2021 as well as those filed 10/26/2021 that the reliance on Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. is moot in view of the claim amendments; the rejection should be held in abeyance until subject matter is otherwise found allowable; applicant would be open to filing a terminal disclaimer. 
In view of the withdrawal of the rejection over Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. in which the instant rejection depends, the instant rejection is also withdrawn.

14. (previous rejection, withdrawn) Claims 6, 22 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. (cited above) as applied to claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26, 27, 28 above and further in view of Lois-Caballe et al. (US20080003682; cited above).
In view of the withdrawal of the rejection over Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. in which the instant rejection depends, the instant rejection is also withdrawn.

15. (previous rejection, withdrawn) Claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26, 27, 28 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10888613 (formerly claims 1, 2, 4, 6, 8, 9, 11, 19-23 of copending Application No. 16/076655) in view of Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. (cited above).
Applicant contends in the remarks filed 9/17/2021 as well as those filed 10/26/2021 that the reliance on Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. is moot in view of the claim amendments; the rejection should be held in abeyance until subject matter is otherwise found allowable; applicant would be open to filing a terminal disclaimer; 
In view of the withdrawal of the rejection over Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. in which the instant rejection depends, the instant rejection is also withdrawn.

16. (previous rejection, withdrawn) Claims 6, 22 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10888613 (formerly claims 1, 2, 4, 6, 8, 9, 11, 19-23 of copending Application No. 16/076655) in view of Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. (cited above) as applied to claims 1, 2, 4, 7, 8, 17, 18, 20, 23, 24, 25, 26, 27, 28 above and further in view of Lois-Caballe et al. (US20080003682; cited above).
In view of the withdrawal of the rejection over Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al. in which the instant rejection depends, the instant rejection is also withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17. (new rejection) Claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. (cited above).
See claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 as submitted 10/26/2021.
See also the 35 U.S.C. 112(b) rejection above.
Claims 12-18 of U.S. Patent No. 10036038 recite a method of treating cells infected with HIV, the method comprising: a. contacting peripheral blood mononuclear cells (PBMC) isolated from a subject infected with HIV with a therapeutically effective amount of an ex vivo stimulatory agent, wherein the contacting is conducted ex vivo; b. transducing the PBMC ex vivo with a lentiviral particle, wherein the lentiviral particle comprises: i. an envelope protein capable of infecting the PBMC; and ii. an encoded microRNA cluster, wherein the encoded microRNA cluster comprises a sequence having at least 90% sequence identity with SEQ ID NO: 31; and c. culturing the transduced PBMC for at least about 1 day. It is noted that SEQ ID NO: 31 of U.S. Patent No. 10036038 is directed towards CCR5, Vif; Tat.
As to claims 27-32, it is noted that SEQ ID NO: 31 (including miR30, miR21, miR185), as recited in claims 12-18 of U.S. Patent No. 10036038 comprises instant SEQ ID NO: 10 (from positions 1-118), SEQ ID NO: 11 (from positions 125-240), SEQ ID NO: 12 (from positions 245-359), respectively (as shown in SEQ ID NO: 31 as recited in claims 12-18 of U.S. Patent No. 10036038: aggtatattgctgttgacagtgagcgactgtaaactgagcttgctctactgtgaagccacagatgggtagagcaagcacagtttaccgctgcctactgcctcggacttcaaggggcttcccgggcatctccatggctgtaccaccttgtcgggggatgtgtacttctgaacttgtgttgaatctcatggagttcagaagaacacatccgcactgacattttggtatctttcatctgaccagctagcgggcctggctcgagcagggggcgagggattccgcttcttcctgccatagcgtggtcccctcccctatggcaggcagaagcggcaccttccctcccaatgaccgcgtcttcgtc).
Claims 12-18 of U.S. Patent No. 10036038 do not recite the vaccination; contacting PBMC with vaccine including HIV gag; infusing transduced PBMC; cyclophosphamide.
See the teachings of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. above.
One of ordinary skill in the art would have been motivated to use steps as recited by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. in view of claims 12-18 of U.S. Patent No. 10036038. Claims 12-18 of U.S. Patent No. 10036038 recite treatment of HIV and transducing PBMC, and Zavitz et al., Mason et al., Chen et al., He et al., Blick et al. and Salmon et al., which also recite treatment of HIV and transducing PBMC, teach additional advantages of such further steps for treatment of HIV.
One of ordinary skill in the art would have had a reasonable expectation of success for using steps as recited by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. in view of claims 12-18 of U.S. Patent No. 10036038. There would have been a reasonable expectation of success given the underlying materials (compositions for treating HIV infection as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; PBMC as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. and claims 12-18 of U.S. Patent No. 10036038) and methods (treating HIV as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; combining HIV therapies as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; transducing PBMC as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. and claims 12-18 of U.S. Patent No. 10036038) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art,
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

18. (new rejection) Claims 6, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. (cited above) as applied to claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 above and further in view of Peschle et al. (WO2009100955)(cited above).
See claims 6, 22 as submitted 10/26/2021.
See the teachings of claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. above.
Claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. does not teach wherein the viral delivery system further comprises microRNA capable of inhibiting the production of chemokine receptor CXCR4.
See the teaching of Peschle et al. above.
One of ordinary skill in the art would have been motivated to further include small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle et al. with the method as taught by claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. Claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. teaches treatment of HIV infection and use of inhibitory RNA capable of inhibiting CCR5 and CXCR4, and Peschle et al., which also teaches treatment of HIV infection and use of inhibitory RNA capable of inhibiting CCR5, also teaches or suggests down regulating CXCR4 (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for further including small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle with the method as taught by claims 12-18 of U.S. Patent No. 10036038 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

19. (new rejection) Claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. (cited above). 
See claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 as submitted 10/26/2021.
See also the 35 U.S.C. 112(b) rejection above.
Claims 9-14 of U.S. Patent No. 10233464 recite a method of treating cells infected with HIV, the method comprising: a. contacting or having contacted peripheral blood mononuclear cells (PBMC) isolated from a subject infected with HIV with a therapeutically effective amount of an ex vivo stimulatory agent, wherein the contacting is conducted ex vivo; b. transducing or having transduced the PBMC ex vivo with a lentiviral particle, wherein the lentiviral particle comprises: i. an envelope protein capable of infecting the PBMC; and ii. an encoded microRNA cluster, wherein the encoded microRNA cluster comprises a sequence having at least 80% sequence identity with SEQ ID NO: 31; and c. culturing or having cultured the transduced PBMC for at least about 1 day.. It is noted that SEQ ID NO: 31 of U.S. Patent No. 10233464 is directed towards CCR5, Vif; Tat.
As to claims 27-32, it is noted that SEQ ID NO: 31 (including miR30, miR21, miR185), as recited in claims 9-14 of U.S. Patent No. 10233464 comprises instant SEQ ID NO: 10 (from positions 1-118), SEQ ID NO: 11 (from positions 125-240), SEQ ID NO: 12 (from positions 245-359), respectively (as shown in SEQ ID NO: 31 as recited in claims 9-14 of U.S. Patent No. 10233464: aggtatattgctgttgacagtgagcgactgtaaactgagcttgctctactgtgaagccacagatgggtagagcaagcacagtttaccgctgcctactgcctcggacttcaaggggcttcccgggcatctccatggctgtaccaccttgtcgggggatgtgtacttctgaacttgtgttgaatctcatggagttcagaagaacacatccgcactgacattttggtatctttcatctgaccagctagcgggcctggctcgagcagggggcgagggattccgcttcttcctgccatagcgtggtcccctcccctatggcaggcagaagcggcaccttccctcccaatgaccgcgtcttcgtc).
Claims 9-14 of U.S. Patent No. 10233464 do not recite the vaccination; contacting PBMC with vaccine including HIV gag; infusing transduced PBMC; cyclophosphamide.
See the teachings of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. above.
One of ordinary skill in the art would have been motivated to use steps as recited by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. in view of claims 9-14 of U.S. Patent No. 10233464. Claims 9-14 of U.S. Patent No. 10233464 recite treatment of HIV and transducing PBMC, and Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al., which also recite treatment of HIV and transducing PBMC, teach additional advantages of such further steps for treatment of HIV.
One of ordinary skill in the art would have had a reasonable expectation of success for using steps as recited by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. in view of claims 9-14 of U.S. Patent No. 10233464. There would have been a reasonable expectation of success given the underlying materials (compositions for treating HIV infection as taught Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; PBMC as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. and claims 9-14 of U.S. Patent No. 10233464) and methods (treating HIV as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; combining HIV therapies as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; transducing PBMC as taught Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. and claims 9-14 of U.S. Patent No. 10233464) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

20. (new rejection) Claims 6, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. (cited above) as applied to claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 above and further in view of Peschle et al. (WO2009100955)(cited above).
See claims 6, 22 as submitted 10/26/2021.
See the teachings of claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. above.
Claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. does not teach wherein the viral delivery system further comprises microRNA capable of inhibiting the production of chemokine receptor CXCR4.
See the teaching of Peschle et al. above.
One of ordinary skill in the art would have been motivated to further include small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle et al. with the method as taught by claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. Claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. teaches treatment of HIV infection and use of inhibitory RNA capable of inhibiting CCR5 and CXCR5, and Peschle et al., which also teaches treatment of HIV infection and use of inhibitory RNA capable of inhibiting CCR5, also teaches or suggests down regulating CXCR4 (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for further including small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle with the method as taught by claims 9-14 of U.S. Patent No. 10233464 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

21. (new rejection) Claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 10888613 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. (cited above).
See claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 as submitted 10/26/2021.
See also the 35 U.S.C. 112(b) rejection above.
Claims 1-8 of U.S. Patent 10888613 recite a method of producing cells that are resistant to HIV infection, the method comprising: (a) contacting peripheral blood mononuclear cells (PBMC) isolated from a subject that is HIV-negative with a therapeutically effective amount of a stimulatory agent, wherein the contacting is carried out ex vivo; (b) transducing the PBMC ex vivo with a viral delivery system encoding at least one genetic element, wherein the at least one genetic element comprises a microRNA capable of at least one of inhibiting production of chemokine receptor CCR5 or targeting an HIV RNA sequence, wherein the microRNA comprises a sequence having at least about 90% identity with SEQ ID NO: 31; and (c) culturing the transduced PBMC for at least 1 day. It is noted that SEQ ID NO: 31 of U.S. Patent 10888613 is directed towards CCRS5, Vif; Tat.
As to claims 27-32, it is noted that SEQ ID NO: 31 (including miR30, miR21, miR185), as recited in claims 1-8 of U.S. Patent 10888613 comprises instant SEQ ID NO: 10 (from positions 1-118), SEQ ID NO: 11 (from positions 125-240), SEQ ID NO: 12 (from positions 245-359), respectively (as shown in SEQ ID NO: 31 as recited in claims 1-8 of U.S. Patent 10888613: aggtatattgctgttgacagtgagcgactgtaaactgagcttgctctactgtgaagccacagatgggtagagcaagcacagtttaccgctgcctactgcctcggacttcaaggggcttcccgggcatctccatggctgtaccaccttgtcgggggatgtgtacttctgaacttgtgttgaatctcatggagttcagaagaacacatccgcactgacattttggtatctttcatctgaccagctagcgggcctggctcgagcagggggcgagggattccgcttcttcctgccatagcgtggtcccctcccctatggcaggcagaagcggcaccttccctcccaatgaccgcgtcttcgtc).
Claims 1-8 of U.S. Patent 10888613 do not recite the vaccination; contacting PBMC with vaccine including HIV gag; cyclophosphamide.
See the teachings of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. above.
One of ordinary skill in the art would have been motivated to use steps as recited by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. in view of claims 1-8 of U.S. Patent 10888613. Claims 1-8 of U.S. Patent 10888613 recite treatment of HIV and transducing and infusing PBMC, and Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al., which also recite treatment of HIV and transducing and infusing PBMC, teach additional advantages of such further steps for treatment of HIV.
One of ordinary skill in the art would have had a reasonable expectation of success for using steps as recited by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. in view of claims 1-8 of U.S. Patent 10888613. There would have been a reasonable expectation of success given the underlying materials (compositions for treating HIV infection as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; PBMC as taught Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. and claims 1-8 of U.S. Patent 10888613) and methods (treating HIV as taught Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; combining HIV therapies as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al.; transducing PBMC as taught by Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. and claims 1-8 of U.S. Patent 10888613) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

22. (new rejection) Claims 6, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 10888613 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. (cited above) as applied to claims 1, 2, 4, 7, 8, 17, 18, 23, 27-32 above and further in view of Peschle et al. (WO2009100955)(cited above).
See claims 6, 22 as submitted 10/26/2021.
See the teachings of claims 1-8 of U.S. Patent 10888613 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. above.
Claims 1-8 of U.S. Patent 10888613 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. does not teach wherein the viral delivery system further comprises microRNA capable of inhibiting the production of chemokine receptor CXCR4.
See the teaching of Peschle et al. above.
One of ordinary skill in the art would have been motivated to further include small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle et al. with the method as taught by claims 1-8 of U.S. Patent 10888613 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. Claims 1-8 of U.S. Patent 10888613 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. teaches treatment of HIV infection and use of inhibitory RNA capable of inhibiting CCR5 and CXCR4, and Peschle et al., which also teaches treatment of HIV infection and use of inhibitory RNA capable of inhibiting CCRS, also teaches or suggests down regulating CXCR4 (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for further including small RNA molecule capable of inhibiting the production of CXCR4 as taught by Peschle with the method as taught by claims 1-8 of U.S. Patent 10888613 in view of Zavitz et al., Mason et al., Chen et al., Wu et al., and Blick et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
23. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648